Ambient Corporation 7 Wells Avenue Newton, MA 02459 April 17, 2012 VIA EDGAR AND FEDERAL EXPRESS United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-6010 Attention: Ajay Koduri, Staff Attorney Mail Stop 3720 Re:Ambient Corporation Registration Statement on Form S-1 (File No.333-176390) Application for Registration Statement on Form S-1 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended(the “Securities Act”), Ambient Corporation (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal, effective as of the date hereof or at the earliest practicable date hereafter, of the Company’s Registration Statement on Form S-1, File Number 333-176390, together with all exhibits thereto (collectively, the “Registration Statement”). The Registration Statement was initially filed with the Commission on August 19, 2011. At this time, due to current public market conditions, the Company has determined not to proceed with the public offering contemplated by the Registration Statement. The Registration Statement has not been declared effective by the Commission, and the Company hereby confirms that no securities were sold in connection with the offering described in the Registration Statement. Accordingly, we respectfully request that the Commission issue an order granting the withdrawal of the Registration Statement (the “Order”) effective as of the date hereof or at the earliest practicable date hereafter on the grounds that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors, as contemplated by Rule 477(a). Please forward a copy of the Order to the undersigned via facsimile at (617) 332-7260, with a copy to the Company’s outside legal counsel, Donna L. Brooks of Shipman & Goodwin LLP, via facsimile at (860)251-5211. The Company also advises the Commission pursuant to Rule 477(c) under the Securities Act that it may undertake a subsequent private offering in reliance on Rule 155(c) under the Securities Act. The Company acknowledges that no refund will be made for fees paid to the Commission in connection with filing of the Registration Statement. However, the Company requests that all fees paid to the Commission in connection with the filing of the Registration Statement be credited for future use should the Company proceed with the filing of a subsequent registration statement meeting the requirements of Rule 457(p) under the Securities Act. If you have any questions regarding this application, please contact Donna L. Brooks of Shipman & Goodwin LLP by telephone at (860)251-5917 or by fax at (860)251-5211. Thank you for your attention to this matter. Sincerely, By: /s/ Mark L. Fidler Mark L. Fidler Vice President, Chief Financial Officer, and Treasurer
